991 A.2d 227 (2009)
201 N.J. 438
MEDFORD TOWNSHIP BOARD OF EDUCATION, Plaintiff-Respondent,
v.
MEDFORD EDUCATION ASSOCIATION and James Baptiste, Defendants-Petitioners.
Nos. C-1157 September Term 2007, 62,704
Supreme Court of New Jersey.
September 8, 2009.
ORDERED that the petition for certification is granted, and the matter is summarily *228 remanded to the Appellate Division for reconsideration in light of Mount Holly Township Board of Education v. Mount Holly Township Education Association, 199 N.J. 319, 972 A.2d 387 (2009).